Plaintiff is the owner in fee of a property on the East side of Ninth Street in the City of Philadelphia, the deeds in his chain of title also conveying to him an easement in the three other streets hereinafter mentioned, with the right to build over a part of one of them, provided he leaves a clearance of fourteen feet. The street last referred to, runs along the north side of and extends to a point beyond plaintiff's property, connects at its easternmost end with another of said streets, paralleling Ninth Street, which in turn connects with the third street, running from Eighth Street to Ninth Street. Some years ago these three streets were placed on an unconfirmed city plan, but no attempt has ever been made to condemn plaintiff's interest in them.
Defendants own all the property abutting on the three streets, save that belonging to plaintiff. Being desirous of erecting a large department store, and to have the use of a portion of the space under and over the surface of the streets, one of the defendants obtained the passage of a city ordinance authorizing them "to construct and maintain [steel and concrete] basements or tunnels under and across" so much of said streets as does not abut on plaintiff's property, under the supervision of the Department of Public Works of the city, defendants agreeing to later restore and repave the surface of the streets at their own expense, "in accordance with the requirements and standard specifications of the Bureau of Highways."
Acting on the supposed authority of this ordinance, defendants, in the first week of September, 1925, fenced off the streets, except that part which immediately adjoins plaintiff's property, and excavated the soil for a depth of some thirty feet, thus preventing plaintiff from thereafter using them. He promptly protested; an attempted adjustment of the controversy failed, and the present bill in equity followed in due course. On the hearing of plaintiff's motion for a preliminary injunction, *Page 106 
the court below refused it on three grounds: (1) Because defendants' use is only a temporary one, which, presumably, the court thought the city had the right to grant; (2) Because an injunction would cause defendants a greater injury than plaintiff would suffer by its refusal; and (3) Because plaintiff had an adequate remedy at law. This appeal is from that refusal, and, in our judgment, all of the above reasons fail when applied to the facts of this case.
If the city had condemned plaintiff's easement in the streets, it would have had the right to grant the privilege attempted to be given by the ordinance; but, as stated, there was no condemnation, the streets being simply placed on an unconfirmed city plan. Consequently plaintiff's right of property in the easement continued, and cannot rightfully be impaired, either with or without the authority of the city. Section 10 of the Bill of Rights of our State Constitution, provides that "private property [shall not] be taken or applied to public use, without authority of law and without just compensation being first made or secured," and for private use it cannot be taken at all, except with the owners' consent: Lambertson v. Hogan, 2 Pa. 22; Phila. Clay Co. v. York Clay Co., 241 Pa. 305; Penna. Mutual Life Ins. Co. v. Phila.,242 Pa. 47. This does not mean a permanent taking only, but any taking, in which, of course, is included a temporary destruction or injury; an existing property right cannot be taken adversely, in whole or in part, without legal proceedings flowing from the exercise of the power of eminent domain, or otherwise, save under the police power in the case of a public emergency.
The rule that an injunction will not be granted where it will result in a greater injury to defendant than its refusal will cause to plaintiff, is well settled, but has no relevancy to the instant case. In Walters v. McElroy, 151 Pa. 549, 557, it is said: "To extricate themselves from this difficulty the defendants say that the plaintiff's *Page 107 
land is of little worth, while they are engaged in a great mining industry which will be paralyzed if they shall be restrained from a continuance of the acts complained of, and that in equity a decree is of grace and not of right, and, invoking the principle that a chancellor will never enjoin an act when by so doing greater injury will result than from a refusal to enjoin, they ask that the plaintiff be turned over to his remedy at law. The phrase 'of grace' predicated of a decree in equity had its origin in an age when kings dispensed their royal favors by the hands of their chancellors, but, although it continues to be repeated occasionally, it has no rightful place in the jurisprudence of a free Commonwealth, and ought to be relegated to the age in which it was appropriate. It has been somewhere said that equity has its laws as law has its equity. This is but another form of saying that equitable remedies are administered in accordance with rules as certain as human wisdom can devise, leaving their application only in doubtful cases to the discretion, not the unmerited favor or grace of the chancellor. Certainly no chancellor in any English speaking country will at this day admit that he dispenses favors or refuses rightful demands, or deny that when a suitor has brought his cause clearly within the rules of equity jurisprudence, the relief he asks is demandable ex debito justitiæ, and needs not to be implored ex gratia. And as to the principle invoked, that a chancellor will refuse to enjoin when greater injury will result from granting than refusing an injunction, it is enough to observe that it has no application where the act complained of is in itself as well as in its incidents tortious. In such case it cannot be said that injury would result from an injunction, for no man can complain that he is injured by being prevented from doing to the hurt of another that which he has no right to do. Nor can it make the slightest difference that the plaintiff's property is insignificant in value to him as compared with the advantages that would accrue to the defendants from its occupation." *Page 108 
This principle was applied in Sullivan v. Jones  Laughlin Steel Co., 208 Pa. 540, 555, where we said, "There can be no balancing of conveniences, when such balancing involves the preservation of an established right"; in Woelpper v. Penna. Water  Power Co., 250 Pa. 559, where the relief sought was an injunction against interference with a right of property; and in the cases cited in those three authorities and the others which follow in their train. These fully dispose of the question now being considered, and need no amplification.
It is of course true, as asserted by appellee, that "a preliminary mandatory injunction is never granted except when the plaintiff's rights are clear and the threatened injury is irreparable," but that is exactly this case. Plaintiff's rights depend solely on the construction of the deeds in his chain of title, and no doubt exists as to the interpretation of the language in them. "Irreparable" does not mean that an award in money would not be adequate, if plaintiff's right were to be measured in that way; for paying him the full value of his property would be at least an adequate recompense, if the courts could properly approve the injury upon defendants making such a payment. No court can rightfully do this, however, for it would result in a pro tanto taking of the property for a private use, and this, as we have shown, cannot be done. It was said in Commonwealth v. Pittsburgh  Connellsville R. R. Co.,24 Pa. 159, 160, quoted with approval in Phila. Ball Club, Ltd., v. Lajoie, 202 Pa. 210, 216, that "The argument that there is no 'irreparable damage,' would not be so often used by wrongdoers, if they would take the trouble to observe that the word 'irreparable' is a very unhappily chosen one, used in expressing the rule that an injunction may issue to prevent wrongs of a repeated and continuing character, or which occasion damages which are estimable only by conjecture and not by any accurate standard. . . . . . As this argument is generally presented, it seems to be supposed that injunctions can apply only to very great *Page 109 
injuries; and it would follow that he who has not much property to be injured, cannot have this protection for the little he has. Besides this, where the right invaded is secured by statute or by contract, there is generally no question of the amount of damage, but simply of the right." As applied in equity, "irreparable injury" is, in fact, nothing else than the antithesis of "an adequate remedy at law"; where the latter does not exist (as is the case here), the former does. Clearly it would be "only by conjecture and not by any accurate standard" that a jury could measure the damages caused by depriving plaintiff of a convenient access to his property, whether for its ordinary uses or for the erection of a building thereon.
It was admitted at bar that when plaintiff learned of the intention of defendants to excavate their adjoining property below the bottom of his cellar wall, he requested leave to enter on that property temporarily, for the purpose of underpinning the wall and thus prevent his building from falling; their refusal has compelled him to tear down his building and erect a new one. The great and unnecessary expense thus cast upon plaintiff, and the additional cost to which he will probably be put in the course of that construction, because of his deprivation of the use of the three streets, were not, and are not now, conducive to a neighborly adjustment of this controversy. Nevertheless, we trust that the principle of the Golden Rule will hereafter guide the parties, when the record is returned for further proceedings, as it must be, since it does not give sufficient data to enable us to enter a proper decree. While defendants should be required to commence at once to restore the status as it existed before they wrongfully tore up the bed of the streets, and (without weighing its effect on the building they are constructing) to continue diligently in the work until the restoration is complete, it does not appear how long a time should be allowed for the purpose, and, in view of a possible later dispute as to what would be diligence *Page 110 
in proceeding, the decree should, as definitely as possible, fix the time for such completion.
The order of the court below is reversed, the motion for a preliminary injunction is reinstated and the record is remitted that further proceedings, consistent with this opinion, may be forthwith taken.
SUR REQUEST FOR A SUPPLEMENTAL ORDER.